UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1927


DAVID FOLDEN,

                Petitioner,

          v.

SLAB FORK COAL COMPANY; WEST VIRGINIA COAL WORKERS’
PNEUMOCONIOSIS FUND, Brickstreet Administrative Services;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(07-0836-BLA)


Submitted:   March 18, 2009                  Decided:   May 1, 2009


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Derrick W. Lefler, GIBSON, LEFLER & ASSOCIATES, Princeton, West
Virginia, for Appellant. Douglas A. Smoot, Wendy G. Adkins,
JACKSON KELLY PLLC, Morgantown, West Virginia, for Respondents
Slab Fork Coal Company and West Virginia Coal Workers’
Pneumoconiosis Fund.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David   Folden          seeks    review     of    the     Benefits      Review

Board’s   decision        and   order        affirming    the     administrative           law

judge’s   denial     of    black      lung    benefits        pursuant    to    30   U.S.C.

§§ 901-945 (2006).         Our review of the record discloses that the

Board’s   decision        is    based    upon     substantial        evidence        and    is

without reversible error.              Accordingly, we deny the petition for

review for the reasons stated by the Board.                      Folden v. Slab Fork

Coal Co., No. 07-0836-BLA (B.R.B. June 24, 2008).                              We dispense

with oral argument because the facts and legal contentions are

adequately    presented         in    the     materials       before     the    court      and

argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2